Opinion issued September 15, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00647-CR
                            ———————————
            IN RE JULIO FRAN CERVANTES-SEGURA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Julio Fran Cervantes-Segura, proceeding pro se and incarcerated, has

filed an “Application For Leave to File Original Writ of Mandamus” in this Court.

Relator seeks to compel the respondents, listed as “The State of Texas” or “The

180th Dist. Court,” to re-appoint a public defender as his counsel because his

currently-retained counsel has allegedly provided ineffective assistance, and to hold
a hearing to dismiss his felony indictment because of an alleged failure to bring him

to trial in a timely manner, in his underlying criminal proceeding.1

      We construe the application as a petition for writ of mandamus, but deny the

petition.2 See TEX. R. APP. P. 52.8(a), (d). We dismiss all pending motions as moot.

                                     PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. Julio Fran Cervantes-Segura, Cause
      No. 1445818, pending in the 180th District Court, Harris County, Texas, The
      Honorable Catherine Evans presiding.
2
      By statute, we have authority to issue a writ of mandamus only against a judge of a
      district or county court in our district and as necessary to enforce our appellate
      jurisdiction. See TEX. GOV’T CODE ANN. §§ 22.221(a), (b) (West Supp. 2015).
      Neither the State nor the 180th District Court are a judge of a district or county
      court, and relator has failed to state how the writ is necessary to enforce our appellate
      jurisdiction. See id. To the extent that relator intended to name the district judge as
      respondent, we deny mandamus relief. Because relator admits that he is represented
      by counsel below, and a criminal defendant is not entitled to hybrid representation,
      his pro se petition presents nothing for this Court’s review. See Robinson v. State,
      240 S.W.3d 919, 922 (Tex. Crim. App. 2007).
                                              2